        Case 1:18-cv-00017-TNM-DAR Document 17 Filed 02/15/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


SHONTA JONES,

             Plaintiff,

        v.                                                       Civil Action No. 18-00017
                                                                        TNM/DAR
DISTRICT OF COLUMBIA PUBLIC
SCHOOLS,

             Defendant.



                                   SUPPLEMENTAL ORDER

        The purpose of this Order is to advise pro se Plaintiff of her obligations under the Federal

Rules of Civil Procedure and the rules of this Court, in accordance with the dictates of this Circuit.

See Fox v. Strickland, 837 F.2d 507 (D.C. Cir. 1988); Ham v. Smith, 653 F.2d 628 (D.C. Cir.

1981); Hudson v. Hardy, 412 F.2d 1091 (D.C. Cir. 1968).

        First, Plaintiff is advised that she must comply with all scheduling orders issued by the

court. The undersigned entered a scheduling order on this date, in open court, during a hearing at

which Plaintiff was present. A written order memorializing the ruling from the bench now appears

on ECF. See Order (ECF No. 16).

        Next, Plaintiff’s attention is directed to Local Civil Rule 7, which provides, in pertinent

part:

                (a) Each motion shall include or be accompanied by a statement of
                the specific points of law and authority that support the motion,
                including where appropriate a concise statement of facts . . . .
                (b) Within 14 days of the date of service or at such other time as the
                Court may direct, an opposing party shall serve and file a
                memorandum of points and authorities in opposition to the motion.
       Case 1:18-cv-00017-TNM-DAR Document 17 Filed 02/15/19 Page 2 of 2
Jones v. District of Columbia Public Schools


                 If such memorandum is not filed within the prescribed time, the
                 Court may treat the motion as conceded . . . .
                 (c) Each motion and opposition shall be accompanied by a proposed
                 order.

LCvR 7(a)–(c).




                                                          Deborah A. Digitally signed by
                                                                     Deborah A. Robinson

                                                          Robinson Date:   2019.02.15
                                                                     17:15:59 -05'00'
                                                            DEBORAH A. ROBINSON
February 15, 2019                                           United States Magistrate Judge




                                                2
